Citation Nr: 1207503	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  97-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial higher rating for post-traumatic stress disorder (PTSD), currently assigned staged ratings of 10 percent beginning for the period from August 9, 1996; 30 percent beginning April 27, 1997; and 50 percent beginning April 9, 2003. 

2.  Entitlement to a higher initial rating for a cervical spine disability, currently rated noncompensable beginning August 9, 1996; 10 percent effective September 19, 1997; and 20 percent effective October 27, 2009. 

3.  Entitlement to an initial compensable rating for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to March 1970, and from September 1984 to August 1996. 

This matter comes to the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, dated in January 1997 and May 1997. 

During the course of the appeal, higher staged ratings have been assigned.  A grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues remain on appeal.  

The veteran was in receipt of a TDIU rating effective from August 9, 1996, the day after separation in service, until October 27, 2009, the effective date of a 100 percent schedular rating; accordingly, there is no TDIU claim to be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning August 9, 1996, a cervical spine disability was manifested by X-ray evidence of degenerative joint disease, with painful motion.  

2.  Beginning January 4, 1999, a cervical spine disability was manifested by moderate symptoms of intervertebral disc syndrome.  

3.  Degenerative joint disease and degenerative disc disease of the cervical spine is manifested by moderate limitation of motion, without severe intervertebral disc syndrome or ankylosis.

4.  Sinusitis is manifested by rare purulent discharge.

5.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Beginning August 9, 1996, the criteria for a 10 percent rating for degenerative joint disease of the cervical spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (1996 and 2011).  

2.  Beginning January 4, 1999, the criteria for a 20 percent rating for degenerative joint disease and degenerative disc disease of the cervical spine were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999 and 2011). 

3.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease and degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2002 and 2011). 

4.  The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 6511 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

However, this is an initial rating case, and the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in November 2009, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  In addition, he was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in October 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided; those examinations describe the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorders at issue since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The appeal involves the initial ratings for the service-connected disabilities at issue, and the period for consideration in this case extends from the effective date of the grant of service connection to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

The rating schedule for evaluating the sinusitis and cervical spine disabilities changed during the pendency of this claim.  Where a law or regulation changes during the course of an appeal, the version most favorable to an appellant applies, except that the revised version can be applied no earlier than the effective date of that change.  VAOPGCPREC 3-2000 (2000).  The Board must apply both the former and the revised versions of the regulation for the period subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  Id.; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

A.  Cervical Spine

Background

On a VA examination in October 1996, the Veteran complained of chronic neck pain, radiating down left arm.  He said he had been told that he had degenerative joint disease, and that nerve conduction studies and electromyogram in 1995 had been normal.  On examination, forward flexion was to 65 degrees; extension to 55 degrees; lateral flexion to 40 degrees bilaterally, and rotation to 55 degrees bilaterally.  X-rays revealed a 3 x 7 mm metallic body in the left posterior neck.  There was mild to moderate disc space narrowing from C4 through T1, with moderate osteophytosis most marked at C6-7.  He was diagnosed as having degenerative joint disease of the cervical spine.  

The Veteran complained of cervical pain daily basis, increased with weather changes, preventing physical labor, on a November 1997 VA examination.  Sleeping the wrong way also made the pain worse.  He was on no medication.  On examination, there was no tenderness or spasm.  Forward flexion was to 65 degrees, with pain, and extension was to 50 degrees with pain in the right side.  Rotation was to 35 degrees on the right and 45 degrees on the left, both with pain on the right side.  He had equal muscle bulk, tone, and strength in both upper extremities.  The examiner stated that under DeLuca, an additional 10 degrees loss of range of motion was estimated, because of flare-ups and pain on a daily basis.  There was no impaired endurance or coordination.  

VA outpatient treatment records show that the Veteran was seen in early 1999 complaining of neck pain, as well as left arm pain and numbness, going into his hand, with weakness in the hand.  Electrodiagnostic studies in February 1999 showed no evidence of left cervical radiculopathy, although there were small positive waves in the C5 paraspinals, consistent with a history of cervical degenerative joint disease.  A computerized tomography (CT) scan of the cervical spine in March 1999 revealed a large central to left-sided disc herniation at the C5-6 level, which was cutting off the left nerve root at C6.  

In April 1999, he was evaluated by a private neurologist.  The physician noted that a cervical myelogram had shown a large disc herniation at C5-6 with left C6 radiculopathy.  The impression was that there was a mild sensory peripheral neuropathy on NCS with chronic changes in the paraspinals on EMG.  He opined that the Veteran would probably need a discectomy.  

On a VA examination in April 2003, the cervical spine had a normal lordotic curve.  There was mild tenderness along the paraspinal muscles of the cervical spine.  Range of motion in the cervical spine was as follows:  forward flexion was to 50 degrees; extension to 40 degrees; lateral flexion to 40 degrees bilaterally, and rotation to 50 degrees bilaterally.  He was able to move through this against this resistance of the examiner's hand with no pain on range of motion, loss of range of motion, instability or incoordination.  He was diagnosed as having degenerative joint disease of cervical spine with current functional status as described.  

On a VA examination in December 2004, the Veteran was described as relatively flexible.  His range of motion was as follows:  forward flexion to 45 degrees; extension to 25 degrees before pain began; rotation to 50 degrees to the left and 55 degrees to the right; and lateral bending 30 degrees to the left and 35 degrees to the right.  He appeared to have a decreased left biceps tendon response, at a trace compared with 1+ for all other stretch responses.  Sensation was intact.  There was no decreased coordination.  X-rays of June 2004 had disclosed degenerative arthritis with narrowed disc spaces; severe left 6th vertebra neural foraminal narrowing; and a metallic fragment at the left side of neck at the level of C2.  The impression was severe degenerative arthritis with severe left C6 neural foraminal narrowing; and retained foreign body in the soft tissues.  The examiner opined that there was severe degenerative disc disease and degenerative joint disease of the cervical spine, with neurological deficits of loss of C5 reflex, loss of C6 sensation, EMG confirmed nerve injury, loss of motion, and retained foreign body.  The severity of the loss of sensation was moderately significant; although the loss was mild, any loss in the hand was significant in that it may lead to loss of grasp and injury.  Loss of motion was significant as it affected function in the modern world, such as driving.  The examiner concluded that the service-connected cervical spine disability was productive of pain, weakened movement, and excess fatigability of the neck related to pain and arm movements related to neurogenic weakness.  The severity was moderately sere.  Both neck pain and arm weakness would be additionally limited by repetitive use secondary to pain and weakness.  

Electrodiagnostic studies in January 2005 showed no evidence of cervical radiculopathy.  

In January 2009, the Veteran was seen in a VA physical therapy consult for neck pain.  He said the pain had been worse in the past 6 months.  Recent EMGG had shown compression of the median nerve at the wrist, and was otherwise unremarkable.  A magnetic resonance imaging (MRI) scan of the cervical spine in February 2008 showed diffuse, severe spondylotic changes of the mid and lower cervical spine, with prominent central degenerative spinal stenosis and prominent bilateral neural foraminal encroachment to the hypertrophy, from the C4 to C7 levels.  There was also moderate degenerative bulge of the discs without significant herniation of the disc at any level.  On evaluation, range of motion in the cervical spine was flexion to 55 degrees, extension to 22 degrees, right side bending to 14 degrees, left side bending to 21 degrees, right rotation to 73 degrees, and left rotation to 60 degrees.  

On a VA examination in November 2009, the Veteran said that his cervical spine condition was progressively worse.  On examination, forward flexion, extension, and lateral flexion were all to 30 degrees, without pain.  Rotation was to 60 degrees bilaterally without pain.  All were based on 3 or more repetitions.  Neurological examination was normal.  He was thought to be unemployable for heavy physical labor due to lumbar and cervical spine conditions, but not impaired for light physical labor or sedentary work.  

Analysis

The Veteran has been assigned staged ratings for his cervical spine disability, with a noncompensable rating effective August 9, 1996, a 10 percent rating effective September 19, 1997, and a 20 percent rating effective October 27, 2009.  

The for rating disabilities of the spine were revised in two stages, with the revisions pertaining to the evaluation of intervertebral disc syndrome effective September 23, 2002 (67 Fed. Reg. 54345-54349 (2002)), followed by a revision of the entire section of the rating schedule pertaining to disabilities of the spine effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Under the old criteria, in effect prior to September 26, 2003, limitation of motion of the cervical spine is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290, effective prior to September 26, 2003.  The Board observes that the words "slight," "moderate," "severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate ratings may not be granted based on intervertebral disc syndrome and limitation of motion.  See VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 (1998); 38 C.F.R. § 4.14 (2011).  

The Veteran was assigned staged ratings for his cervical spine disability, with a noncompensable rating effective August 9, 1996, a 10 percent rating effective September 19, 1997, and a 20 percent rating effective October 27, 2009.  

Under the old criteria, the VA examiner in October 1996 did not state that the Veteran had limitation of motion in the cervical spine.  He did, however, complain of cervical spine pain, and X-rays showed degenerative joint disease.  Based on pain with degenerative joint disease, the Board finds that the Veteran's symptoms more closely approximated the criteria for a 10 percent rating, effective August 9, 1996.  In this regard, the functional impairment described on the November 1997 examination report was not included on the October 1996 examination.  

The evidence also shows that in early 1999, he reported that his symptoms had increased in severity.  Further evaluation revealed a herniated cervical disc.  Although his left upper extremity findings were mild, he continued to experience cervical spine pain.  In view of the large herniated disc, these mild findings, when considered together the other, previously shown findings of limitation of motion and pain in the cervical spine, the Board finds that the Veteran's cervical spine disability picture as a whole more closely approximated moderate intervertebral disc syndrome, with recurring attacks, effective January 4, 1999, when he was first seen complaining of increasing symptomatology, with left arm pain.  

A rating in excess of 20 percent for the Veteran's cervical spine disability, under the old criteria, is not shown.  As noted, despite the large herniated disc, his left upper extremity symptoms were only mild.  In December 2004, the examiner opined that the Veteran's service-connected cervical spine disability was productive of moderately severe symptomatology.  On examination, however, the Veteran's range of motion showed forward flexion to 45 degrees; extension to 25; rotation to 50 degrees to the left and 55 degrees to the right; and lateral bending 30 degrees to the left and 35 degrees to the right, without pain.  Although the examiner reported that there were neurological deficits, the following month, electrodiagnostic studies showed no evidence of cervical radiculopathy.  Thus, under the old criteria, an evaluation in excess of 20 percent is not shown, as symptoms more closely approximating severe intervertebral disc syndrome or severe limitation of motion were not shown.  

Under the new criteria, for disabilities of the spine the rating schedule contains a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As pertinent to the cervical spine, the criteria are as follows:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or nor it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information). 

Prior to the November 2009 VA examination, range of motion findings of records showed flexion ranging from 45 degrees to 65 degrees, and the combined range of motion ranged from 240 to 310 degrees.  Based on the combined range of motion, the Veteran is entitled to a 10 percent rating, but no higher, prior to the November 2009 examination.  On the November 2009 examination, his forward flexion was to 30 degrees, which meets the criteria for a 20 percent rating.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been demonstrated.  

Under the new criteria, for a higher rating under the general formula, ankylosis must be shown.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis; other specified symptoms are present when ankylosis is unfavorable.  See 38 C.F.R. § 4.71a , Codes 5235-5243, Note (5).  Ankylosis of the cervical spine, favorable or unfavorable, has not been demonstrated on any occasion.  Therefore, a higher rating is not warranted, under the general formula, for symptoms in the cervical spine.  

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not show additional impairment due to such factors, beyond that contemplated by the rating in effect.  In this regard, the examiner in December 2004 concluded that the service-connected cervical spine disability was productive of pain, weakened movement, and excess fatigability of the neck related to pain and arm movements related to neurogenic weakness, and that both neck pain and arm weakness would be additionally limited by repetitive use secondary to pain and weakness.  The examiner did not, however, provide an opinion as to the degree of additional impairment, and the range of motion findings before pain began are the findings the Board has used in this decision.  Thus, there is no evidence to indicate that, at that time, the additional functional impairment would have been comparable to a higher rating.  

Under the general formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).  

Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.  

Mild findings were shown in the left upper extremity in 1999, but the new criteria were not effective until after that date.  In December 2004, although the examiner stated that there were neurological deficits, specific testing the following month did not confirm any neurological deficits due to the cervical spine.  Similarly, the 2009 examination did not reveal any neurological abnormalities.  Therefore, under the new criteria, a separate rating based on neurological findings is not warranted.  

The Veteran has been noted to have degenerative disc disease of the cervical spine.  Under the new criteria, intervertebral disc syndrome may be rated based on a general formula for rating spine conditions (including any associated neurological impairment rated separately), or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Incapacitating episodes have not been shown; thus, a higher rating would not be warranted under this code.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

In addressing the first step, the Board finds that the Veteran's neck disability picture is contemplated by the rating schedule, which provides for higher evaluations for cervical spine disorders, and for higher ratings for separate neurological manifestations.  There are not symptoms of the cervical spine disability which are not contemplated by the ratings resulting from this decision.  Inasmuch as the schedular criteria are adequate, referral for extraschedular consideration is not appropriate in this case.

In sum, under the old criteria, the Veteran is entitled to a 10 percent rating effective August 9, 1996, and a 20 percent rating effective January 4, 1999.  Under the new criteria, although a 10 percent rating would have been warranted effective August 9, 1996, entitlement to a 20 percent rating was not shown prior to the current effective date of October 27, 2009, of the 20 percent rating.  Therefore, the Board finds that prior to October 27, 2009, the old criteria are more favorable, and, hence, must be applied prior to that date.  As of October 27, 2009, the old and new criteria are equally favorable, and the Veteran is not entitled to a rating higher than 20 percent under either the new or old criteria.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Sinusitis

Under the earlier criteria, a noncompensable rating was warranted for X-ray manifestations only, symptoms mild or occasional.  A 10 percent rating was warranted for moderate sinusitis, with discharge or crusting or scabbing, infrequent headaches.  A 30 percent rating was warranted for severe sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge or crusting reflecting purulence.  A 50 percent rating was warranted for postoperative, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (effective prior to October 7, 1996). 

Under the new criteria, effective October 7, 1996, a 10 percent rating is in order for sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted for chronic osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2011). 

Currently, a noncompensable evaluation is in effect throughout the appeal period.  

On a VA examination in October 1996, the Veteran stated that he had mucous discharge from the nose on a daily basis.  He said that steroid nasal sprays were somewhat helpful.  He did not have any chronic headaches.  A computerized tomography (CT) scan had shown some perosteal thickening.  He was diagnosed as having sinusitis by history, as described.  

VA records show that later in October 1996, he underwent functional endonasal sinus surgery (FESS) due to chronic sinusitis.  In March 1998, he was seen with a several day history of purulent discharge and right facial pressure with maxillary pain.  The assessment was sinusitis.  In September 2000, a CT scan of the sinuses was obtained, due to a history of chronic sinus complaints.  The CT scan disclosed minimal mucosal thickening of the frontal sinuses.  There was left greater than right opacification of the ethmoidal air cells  Mucosal thickening of the maxillary sinuses near each osteomeatal complex, right greater than left, was present.  There was only mild mucosal thickening of the maxillary sinus mucosa, which was bilateral, and somewhat polypoidal posteriorly on the right.  There was no evidence for significant sphenoid sinus opacification.  

On a VA examination in April 2003, the Veteran gave a history of intermittent nasal stuffiness and discomfort in the sinuses.  He had been prescribed antibiotics on occasion.  For the most part, the symptoms were controlled with nasal spray and saline solutions.  He had no history of nasal surgery or obstruction.  On examination, there was no obstruction or polyps in either nasal passage.  There was transillumination of all sinuses.  There was no tenderness over any of the sinuses.  He was diagnosed as having chronic sinusitis involving frontal and maxillary sinuses.  

A VA examination in November 2009 disclosed that there had been no episodes of sinusitis in the past 12 months.  

Under the old criteria, the Veteran has described his symptoms as intermittent.  He was seen with purulent discharge on one occasion, but his symptoms had only been present for a week.  Under the old criteria, these symptoms more closely approximate mild or occasional manifestations, contemplated by a noncompensable rating.  In this regard, sinus headaches have not been shown, and the purulent discharge was only shown on one occasion, of a week's duration.  It was not then, or at any other time, characterized as severe, nor was the episode described as incapacitating.  There is no indication that his surgical procedure was radical; in this regard, in April 2003, he denied a history of any nasal surgery.  

Likewise, under the new criteria, the symptoms do not more closely approximate a compensable rating.  Incapacitating episodes have not been shown, and non-incapacitating episodes have been rare.  He has not had sinus headaches, and other episodes, with symptoms such as pain and purulent discharge or crusting have been shown less than three times per year.  Thus, under both the new and old criteria, the preponderance of the evidence is against the claim for a compensable evaluation for sinusitis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to a 10 percent rating for degenerative joint disease of the cervical spine, effective August 9, 1996, is granted.

Entitlement to a 20 percent rating for degenerative joint disease of the cervical spine, effective January 4, 1999, is granted.

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability is denied.

Entitlement to a compensable rating for sinusitis is denied.


REMAND

The Veteran claims entitlement to a higher rating for PTSD; however, he has not had a VA examination since April 2003.  Subsequent VA treatment records indicate that in 2008, the Veteran was treated for symptoms such as memory loss and confusion, and it is not clear from the record whether these were related to service-connected PTSD, or whether such symptoms had any effect on his service-connected PTSD.  He must be provided with a VA examination to ascertain current symptoms associated with PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Scheduled for an appropriate VA examination to determine the severity of his service-connected PTSD with adjustment disorder.  The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported.  The examiner should review the evidence pertaining to the Veteran's cognitive impairment in 2008, and state whether it is at least as likely as not that the symptoms are associated with his PTSD with adjustment disorder.  If not, the examiner should identify any symptoms which can be dissociated from the service-connected condition.  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for an increased rating for PTSD.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


